DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5 initially recites a core, however later recites the core member. Applicant is advised to maintain constituency in the recitation of the structure.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20200098709) in view Ou et al. (US 20200091581).
Regarding claim 1:
Lin et al. disclose an antenna module (in Fig. 1), comprising: a first integrated circuit (IC) package (74) comprising a first IC (70); a first antenna portion (44(40)) on the left side of the figure) comprising a first patch antenna pattern (40; Para. 0027, Lines 17-20), a first feed via (43) electrically connected to the first patch antenna pattern (40), and a first antenna dielectric layer (42) surrounding the first feed via (43), a second antenna portion (44(40)) on the right side of the figure) comprising a second patch antenna pattern (40; Para. 0027, Lines 17-20), a second feed via (43) electrically connected to the second patch antenna pattern (40), and a second antenna dielectric layer (42) surrounding the second feed via (43), and a connection member (10) comprising an upper surface (10A) on which the first and second antenna portions (44(40)) are disposed and a lower surface (10B) on which the first IC package (74) is disposed, and having a laminated structure (See Abstract; Para. 0005, Line 5) forming an electrical connection path (23) between the first IC (70) and the first feed via (43) and forming an electrical connection path (23) of the second antenna portion (44(40)).
Lin et al. is silent on that the first patch antenna pattern is configured to have a first resonance frequency; the second patch antenna pattern is configured to have a second resonance frequency different from the first resonance frequency; wherein the connection member further comprises a first region disposed between the first IC package and the first antenna portion, a second region on which the second antenna portion is disposed, and a third region electrically connecting the first and second regions and configured to be more flexible than the first antenna dielectric layer.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the first and second antenna patterns having difference resonant lengths for resonance at difference frequencies and arranged alone the regions as taught by Ou et al. into the device of Lin et al. for the benefit of designing the antenna system for operation at desired operating frequencies (Para. 0033, Lines 2-6) while providing diversity against deleterious path effects (Para. 0022, Lines 10-16).
Regarding claim 2:
Lin as modified disclose (in Figs. 6 and 9) the second antenna portion (926) is configured to have a second bandwidth including 60GHz (Para. 0039, Lines 5-13), and wherein the first antenna portion (924) is configured to have a first bandwidth having a maximum frequency lower than a minimum frequency of the second bandwidth (Para. 0024, Lines 1-5; Para. 0039, Lines 5-13).
.Regarding claim 8:
Lin as modified disclose (in Fig. 8) the connection member (830) further comprises a fourth region (defined by area surrounding 826) connected to the first region (defined by area where 832 b are disposed) and configured to be more flexible than the first antenna dielectric layer (818 b), and wherein the fourth region (defined by area surrounding 826) is configured to pass a base signal (to the antenna within 826) having a frequency lower than the first (824 b) and second (824 a) resonance frequencies.
Regarding claim 11:
Lin as modified disclose (in Fig. 1) either one or both of the first (44(40) on the left side of the figure) and second (44(40) on the right side of the figure) antenna portions further comprises a coupling 
Regarding claim 12:
Lin et al. disclose an electronic device (in Fig. 1), comprising: a case (1); a set substrate (30) disposed in the case (1); and an antenna module (10) disposed in the case (1) and electrically connected to the set substrate (30), wherein the antenna module (10) comprises: a first IC package (74) comprising a first IC (70); a first antenna portion (44 on the left side of the figure) comprising a first patch antenna pattern (40; Para. 0027, Lines 17-20), a first feed via (43) electrically connected to the first patch antenna pattern (40), and a first antenna dielectric layer (42) surrounding the first feed via (43), a second antenna portion (44 on the right side of the figure) comprising a second patch antenna pattern (40; Para. 0027, Lines 17-20), a second feed via (43) electrically connected to the second patch antenna pattern (40), and a second antenna dielectric layer (42) surrounding the second feed via (43), and a connection member (14) comprising an upper surface (interfaced at 10A-30A) on which the first and second antenna portions (44) are disposed and a lower surface (via 10) on which the first IC package (74) is disposed, and having a laminated structure (See Abstract; Para. 0005, Line 5) forming an electrical connection path (23) between the first IC (70) and the first feed via (43) and forming an electrical connection path (23) of the second antenna portion (44).
Lin et al. is silent on that the first patch antenna pattern is configured to have a first resonance frequency; the second patch antenna pattern is configured to have a second resonance frequency different from the first resonance frequency; wherein the connection member further comprises a first region disposed between the first IC package and the first antenna portion, a second region on which the second antenna portion is disposed, and a third region electrically connecting the first and second regions and configured to be more flexible than the first antenna dielectric layer.
Ou et al. disclose the first patch antenna pattern (624) is configured to have a first resonance frequency (Para. 0024, Lines 1-5); the second patch antenna pattern (626) is configured to have a second resonance frequency different from the first resonance frequency (Para. 0039, Lines 5-13); wherein (in Fig. 6) the connection member (630) further comprises a first region (parallel to 614) disposed between the first IC package (616) and the first antenna portion (624), a second region (perpendicular to 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the first and second antenna patterns having difference resonant lengths for resonance at difference frequencies and arranged alone the regions as taught by Ou et al. into the device of Lin et al. for the benefit of designing the antenna system for operation at desired operating frequencies (Para. 0033, Lines 2-6) while providing diversity against deleterious path effects (Para. 0022, Lines 10-16).

Claims 3-4, 6-10, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20200098709) in view Ou et al. (US 20200091581) as applied to claims 1 and 12 and further in view of Anderson et al. (US 20190116670).
Regarding claim 3:
Lin as modified is silent on that a second IC package comprising a second IC, wherein the second region of the connection member is disposed between the second IC package and the second antenna portion, and forms an electrical connection path between the second IC and the second antenna portion.
Anderson et al. disclose a second IC package (48) comprising a second IC (66), wherein the second region (16) of the connection member (10) is disposed between the second IC package (48) and the second antenna portion (104), and forms an electrical connection path (defined 100-36-32(2)-42-72) between the second IC (66) and the second antenna portion (104).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the IC packages with the antenna elements as taught by Anderson et al. into the modified antenna system of Lin for the benefit of facilitating transmission of signals and heat dissipation within the device to enhance high frequency performance (Para. 0053, Lines 1-6). 
Regarding claim 4:

Anderson et al. disclose the first IC package (44) further comprises a heat slug (90) disposed on an inactive surface (88(2)) of the first IC (50), and wherein the second IC package (48) further comprises a heat sink (92) disposed on an inactive surface (88(3)) of the second IC (66).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the IC packages with the antenna elements as taught by Anderson et al. into the modified antenna system of Lin for the benefit of facilitating transmission of signals and heat dissipation within the device to enhance high frequency performance (Para. 0053, Lines 1-6). 
Regarding claim 6:
Lin as modified is silent on that the connection member forms an electrical connection path between the first IC and the second IC, and wherein the first IC package further comprises a heat slug disposed on an inactive surface of the first IC.
Anderson et al. disclose the connection member (10) forms an electrical connection path (defined by 56-20(2)-20(3)-70) between the first IC (50) and the second IC (66), and wherein the first IC package (44) further comprises a heat slug (90) disposed on an inactive surface (88(2)) of the first IC (50).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the IC packages with the antenna elements as taught by Anderson et al. into the modified antenna system of Lin for the benefit of facilitating transmission of signals and heat dissipation within the device to enhance high frequency performance (Para. 0053, Lines 1-6). 
Regarding claim 7:
Lin as modified is silent on that the first IC package further comprises a second IC, and wherein the connection member forms an electrical connection path between the second IC and the second antenna portion.
Anderson et al. disclose the first IC package (44) further comprises a second IC (50), and wherein the connection member (16) forms an electrical connection path (defined by 54-20(1)-40-32(1)-34-98) between the second IC (50) and the second antenna portion (102).

Regarding claim 9:
Lin as modified an end-fire antenna (defined by the property of the second antenna, 104) electrically connected to the second IC (66) and configured to form a radiation pattern in a direction different from a direction of a radiation pattern of the second antenna portion (104), wherein the second region is disposed between the end-fire antenna (defined by the property of the second antenna, 104) and the second antenna portion (104; Para. 0027, Lines 17-22).
Regarding claim 10:
Lin as modified is silent on that either one or both of the first and second antenna portions further comprises an antenna interconnect structure disposed on the upper surface of the connection member to electrically connect the first feed via or the second feed via to the connection member, and having a melting point lower than a melting point of the first feed via or the second feed via.
Anderson et al. disclose (in Figs. 2 and 6) either one or both of the first (102) and second (104) antenna portions further comprises an antenna interconnect structure (108) disposed on the upper surface of the connection member (10) to electrically connect the first feed via (98) or the second feed via (100) to the connection member (10). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to arranged the antenna portions as taught by Anderson et al. into the modified device of Lin for the benefit of improving package configuration to improve reliability in external environments with large changes in temperature, moisture, and/or resultant condensation conditions (Para. 0005, Lines 1-4). 
Lin as modified is silent on that the connecting member has a melting point lower than a melting point of the first feed via or the second feed via.
Accordingly, it would have been an obvious matter of design consideration to implement a connecting member having a melting point lower than a melting point of the first feed via or the second 
Regarding claim 13:
Lin as modified disclose (in Figs. 6 and 9) the second antenna portion (926) is configured to have a second bandwidth including 60GHz (Para. 0039, Lines 5-13), and wherein the first antenna portion (924) is configured to have a first bandwidth having a maximum frequency lower than a minimum frequency of the second bandwidth (Para. 0024, Lines 1-5; Para. 0039, Lines 5-13).
Regarding claim 14:
Lin as modified disclose the case (in Fig. 6) comprises a first surface (612), and a second surface (section coupling 612 and 618) having an area smaller than an area of the first surface (See Fig.), and wherein a distance between the second patch antenna pattern (626) and the second surface (section coupling 612 and 618) is less than a distance between the first patch antenna pattern (624) and the second surface (section coupling 612 and 618). 
Regarding claim 15:
Lin as modified disclose the first surface (612) comprises an upper surface or a lower surface of the case (in Fig. 6), and the second surface (section coupling 612 and 618) comprises a side surface of the case (See Fig.).
Regarding claim 16:
Lin as modified is silent on that a second IC package comprising a second IC, wherein the second region is disposed between the second IC package and the second antenna portion, and forms an electrical connection path between the second IC and the second antenna portion.
Anderson et al. disclose a second IC package (48) comprising a second IC (66), wherein the second region (16) is disposed between the second IC package (48) and the second antenna portion (104), and forms an electrical connection path (defined 100-36-32(2)-42-72) between the second IC (66) and the second antenna portion (104).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the IC packages with the antenna elements as taught by Anderson et al. into the 
Regarding claim 17:
	Lin as modified is silent on that a fourth antenna portion, wherein the connection member further comprises: a fourth region comprising surface on which the fourth antenna portion is disposed; and a fifth region electrically connecting the fourth region and the second region to each other, and configured to be more flexible than the first antenna dielectric layer.
	Accordingly, it would have been an obvious matter of design consideration to implement multiple antenna portions for diversity since it has been held that duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 18:
Lin as modified is silent on that the fourth antenna portion comprises a fourth patch antenna.
Accordingly, it would have been an obvious matter of design consideration to implement multiple antenna portions for diversity since it has been held that duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988.  The examiner can normally be reached on General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAMIDELE A JEGEDE/Examiner, Art Unit 2845